Name: Commission Regulation (EEC) No 2478/82 of 13 September 1982 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/8 Official Journal of the European Communities 14. 9 . 82 COMMISSION REGULATION (EEC) No 2478/82 of 13 September 1982 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products should be added to the description in Annex IV to that Regulation in the case of Israel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1 767/82 (3) lays down detailed rules for applying specific import levies on certain milk products ; whereas, for the sake of clarity, the term 'Kashkavaf HAS ADOPTED THIS REGULATION : Article 1 The text relating to Israel in Annex IV to Regulation (EEC) No 1767/82 is hereby replaced by the following : Israel 04.04 E I b) 2 Kashkaval and cheeses of sheep's milk Ministry of Industry and Trade  Food division Jerusalem Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 196, 5 . 7 . 1982, p . 1 .